                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN

DEBORAH A. BARNES,

                      Plaintiff,
      v.
                                                        Case No. 18-cv-660-wmc
ANDREW M. SAUL,
Commissioner of Social Security

                      Defendant.


                             JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

plaintiff Deborah A. Barnes against defendant Andrew M. Saul, Commissioner of

Social Security reversing the decision of the Commissioner and remanding this case

for further proceedings under sentence four of Section 205 of the Social Security Act,

42 U.S.C. § 405(g).




      s/ K. Frederickson, Deputy Clerk                            12/20/2019
       Peter Oppeneer, Clerk of Court                                Date
